UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended March 31, 2014 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-02040 CARBON NATURAL GAS COMPANY (Exact name of registrant as specified in its charter) Delaware 26-0818050 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1700 Broadway, Suite 1170, Denver, CO (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (720) 407-7043 (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and ‘smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x (Do not check if a smallerreporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At May 10, 2014, there were issued and outstanding 115,326,890 shares of the Company’s common stock, $0.01 par value. Carbon Natural Gas Company TABLE OF CONTENTS Part I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets (unaudited) 2 Consolidated Statements of Operations (unaudited) 3 Consolidated Statements of Stockholders’ Equity (unaudited) 4 Consolidated Statements of Cash Flows (unaudited) 5 Notes to the Consolidated Financial Statements (unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4. Controls and Procedures 27 Part II – OTHER INFORMATION Item 1. Legal Proceedings 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 28 1 PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements CARBON NATURAL GAS COMPANY Consolidated Balance Sheets (in thousands, except share and per share data) March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Revenue Joint interest billings and other Prepaid expense, deposits and other current assets 95 Total current assets Property and equipment (note 4): Oil and gas properties, full cost method of accounting: Proved, net Unevaluated Other property and equipment, net Total property and equipment, net Investments in affiliates (note 5) Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Firm transportation contract obligations (note 12) Derivative liability Total current liabilities Non-current liabilities: Derivative liability 21 Firm transportation contract obligations (note 12) Asset retirement obligation (note 2) Notes payable (note 6) Total non-current liabilities Commitments (note 12) Stockholders’ equity: Preferred stock, $0.01 par value; authorized 1,000,000 shares, no shares issued and outstanding at March 31, 2014 and December31,2013 - - Common stock, $0.01 par value; authorized 200,000,000 shares, 114,900,223 and 114,470,223shares issued and outstanding at March 31, 2014 and December31,2013, respectively Additional paid-in capital Non-controlling interests Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements. 2 CARBON NATURAL GAS COMPANY Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, (in thousands, except per share amounts) Revenue: Oil and gas $ $ Commodity derivative loss ) ) Other income 91 Total revenue Expenses: Lease operating expenses Transportation costs Production and property taxes General and administrative Depreciation, depletion and amortization Accretion of asset retirement obligations 29 32 Total expenses Operating income Other income and (expense): Interest expense ) ) Equity investment income (loss) 3 (5 ) Total other income and (expense) ) ( 160 ) Income (loss) before income taxes (7 ) Provision for income taxes - - Net income (loss) before non-controlling interests (7
